Citation Nr: 1510988	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-06 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-connected degenerative joint disease (DJD), left ankle, exclusive of the period dated from January 5, 2007, to February 28, 2007, during which a temporary 100 percent rating was assigned due to surgical or other treatment necessitating convalescence.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In a January 2013 rating decision, a Decision Review Officer (DRO) assigned a temporary 100 percent rating to the Veteran's left ankle disability pursuant to 38 C.F.R. § 4.30 for surgical or other treatment necessitating convalescence, effective January 5, 2007 to February 28, 2007.

In January 2014, the Board remanded the Veteran's claim so that he could be afforded a VA examination.  The Board finds that there has been substantial compliance with its remand directives, and that the Board's duty to assist has been satisfied.  See Stegall v. West, 11 Vet. App. 268 (1998).

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.


FINDING OF FACT

The Veteran's service-connected left ankle disability is not manifested by any ankylosis, or any malunion or nonunion of the tibia and fibula.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5262, 5270-5274 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a), see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Notice was provided in a November 2010 letter.  Accordingly, the duty to notify has been fulfilled.

The duty to assist has also been met and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's post-service medical records have been obtained.  Further, the Veteran was afforded VA medical examinations in December 2010 and March 2014.  The Board finds that these VA examinations are adequate.  Each of the examination reports considered the Veteran's medical history, including his lay statements; described the Veteran's disabilities in sufficient detail; and fully described the functional effects caused by the Veteran's left ankle disability.  Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that has not yet been obtained which would be needed for a fair adjudication of the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000). 

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  The Board interprets reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  The Board will evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10, see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, the Board will assign staged ratings for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The appropriate rating for limitation of motion is determined after consideration of functional loss due to flare-ups, fatigability, incoordination, weakness, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); 38 C.F.R. §§ 4.40, 4.45.  

Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).   Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss. Id.

The Veteran seeks an increased rating for degenerative joint disease of his left ankle, which is currently evaluated as 20 percent disabling under DC 5010-5271. 

DC 5010 provides that traumatic arthritis, substantiated by x-ray findings, will be rated as degenerative arthritis under DC 5003.  DC 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  DC 5271 provides ratings based on limitation of motion of the ankle.  A 10 percent rating is warranted for moderate limitation of motion.  A 20 percent rating is warranted for marked limitation of motion.  The words "moderate" and "marked" are not defined in the Rating Schedule; however, the Rating Schedule provides some guidance by defining full range of motion of the ankle as zero to 20 degrees of dorsiflexion and zero to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II.  DC 5270 provides ratings based on ankylosis of the ankle.  A 20 percent rating is warranted for ankylosis of the ankle in plantar flexion less than 30 degrees.  A 30 percent rating is warranted for ankylosis of the ankle in plantar flexion between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees.  A maximum 40 percent rating is warranted for ankylosis of the ankle in plantar flexion at more than 10 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.

DC 5272 assigns a 10 percent evaluation for ankylosis of the subastragalar or tarsal joint in good weight-bearing position, and assigns a 20 percent evaluation for ankylosis of the subastragalar or tarsal joint in poor weight-bearing position.  DC 5273 assigns a 10 percent evaluation for malunion of the os calcis or astragalus with moderate deformity, and assigns a 20 percent evaluation with marked deformity.  A 20 percent rating is the maximum rating under this code.  DC 5274 assigns a 20 percent evaluation for astragalectomy.  A 20 percent rating is the maximum rating under this code.  DC 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling. 38 C.F.R. § 4.71a , DC 5262.

The Veteran generally asserts that he is entitled to higher evaluations for his service-connected left ankle disability.  The Veteran's increased rating application was received on November 3, 2010.  Thus, the appeal period begins November 3, 2009.  Relevant evidence during the appeal period includes VA treatment records, including the reports of two VA examinations, and statements from the Veteran.

VA treatment records reveal complaints of chronic left ankle pain.  The Veteran was afforded a VA examination in December 2010 during which he complained of instability, pain, stiffness, weakness, decreased speed of joint motion, and giving way of his left ankle.  The Veteran also reported severe flare-ups of joint disease every three to four months that lasted three to seven days.  The Veteran's gait was noted to be antalgic, and his left ankle showed signs of crepitus and tenderness.  Examination of the left ankle revealed plantar flexion to 15 degrees and dorsiflexion to 5 degrees.  There was objective evidence of pain with active motion on the left side.  The Veteran's range of motion was not additionally limited after repetitive testing.  There was no evidence of joint ankylosis in either ankle.  An MRI of the left ankle revealed that the ankle mortise was preserved.  There were moderate degenerative changes at the tibiotalar joint with evidence of an old detached fragment seen adjacent to the medial malleolus.  The ligaments around the ankle joint appeared to be preserved.  A small 1.65 cm by 9 mm probable bone infarct was seen involving the distal tibial metaphysis.  There was a small dorsal and a prominent plantar calcaneal spur, as well as some atrophy of the abductor digiti minimi muscle suggestive of lateral plantar cutaneous nerve entrapment.

The Veteran underwent another VA examination in March 2014 at which time he complained of left ankle pain and daily flare-ups that resulted from activities such as walking greater than 50 feet, prolonged standing, sitting, and driving more than 10 minutes.  Left ankle plantar flexion was to 30 degrees or greater with objective evidence of painful motion beginning at 30 degrees.  Left ankle dorsiflexion was to 0 degrees, with objective evidence of painful motion beginning at 0 degrees.  The Veteran's range of motion was not additionally limited after repetitive testing.  The examiner found that the Veteran did not have ankylosis of the ankle, subtalar and/or tarsal joints.  

X-ray findings showed multiple old screw locations in the distal fibula with bony bridging of the interosseous ligament distally.  There was a large anterior tibial spur with tibiotalar hypertrophy compatible with posttraumatic arthritis and there is a large anterior tibial beak which can be a sign of anterior impingement.  There was also a plantar calcaneal spur with Achilles calcified tendinopathy as well as peroneus brevis calcified tendinopathy.  

Based on the foregoing, the Board finds that a rating in excess of 20 percent for the Veteran's left ankle disability is not warranted.  Neither the December 2010 nor the March 2014 VA examinations found any evidence of ankylosis to warrant ratings in excess of 20 percent for the left ankle.  Although he had pain on performing range of motion, he nevertheless retained motion and thus he did not have impairment that was comparable to ankylosis.  Further, the evidence of record weighed against a finding that the Veteran had either malunion or nonunion of the tibia and fibula to merit consideration of DC 5262.  The Board finds that overall, the Veteran's level of disability in both of his ankles is most nearly approximated by marked limitation of motion under DC 5271.  

The Board has also considered the Veteran's lay statements that his left ankle disability is worse than currently evaluated.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's left ankle disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology. 

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). Here, the Veteran has not made any contentions that he is unemployable due to his service-connected left ankle disability.  Therefore, further consideration of TDIU is not warranted.

The Board has also considered whether referral for extraschedular consideration is indicated.  The discussion above reflects that the symptoms of the Veteran's ankle disability (mainly pain and limitation of motion) are contemplated by the applicable rating criteria.  The effects of pain and functional impairment, including limitation of motion of the ankle, have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In sum, the Board finds that a rating in excess of 20 percent for the Veteran's service-connected left ankle disability is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating.  38 U.S.C.A. § 5107.








	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an increased rating greater than 20 percent for service-connected degenerative joint disease of the left ankle is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


